Citation Nr: 0107037	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to August 12, 1997, 
for the award of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO assigned 
August 12, 1997, as the effective date for an award of 
service connection for retinitis pigmentosa.  By rating 
action in August 1999, the RO specifically denied the claim 
for an earlier effective date for the grant of service 
connection.  The veteran perfected an appeal of the assigned 
effective date for the grant of service connection for the 
eye disorder.

The Board notes that in various statements the veteran's 
representative raised the issue of clear and unmistakable 
error in an August 1987 rating decision in not granting 
entitlement to special monthly pension based on blindness.  
This issue has not been addressed by the RO and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's April 1987 claim for VA non-service 
connected pension benefits did not constitute a claim for 
compensation benefits.

2. The veteran did not submit a claim for compensation 
benefits for retinitis pigmentosa until August 12, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 12, 1997, for the award of service connection for 
retinitis pigmentosa have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 1991); 38 C.F.R. §§ 3.151, 3.158, 3.400(b)(2) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted VA Form 21-526, Veteran's Application 
for Compensation or Pension, in April 1987.  She indicated 
that the disability for which she was seeking benefits was 
retinitis pigmentosa.  She did not provide any date of onset 
for the eye disorder or report having received treatment for 
the disorder during or after service.  She completed the 
sections of the application that, according to the 
application instructions, were to be completed only if she 
was applying for non-service connected pension benefits.  

Following the receipt of this claim, the RO notified the 
veteran in writing that to establish eligibility for 
disability compensation benefits for an eye condition, she 
had to submit evidence showing that the condition was 
incurred in or aggravated by service and had existed 
continuously since her discharge from service.  The 
recommended evidence included dates and locations of 
treatment during service, statements from any individuals who 
had personal knowledge of her disability during service, and 
medical records following her separation from service.  The 
RO asked her to submit the requested evidence within 60 days, 
and informed her that if the evidence was not received within 
one year of the notice, benefits could not be paid for any 
period prior to receipt of the evidence.

In a letter dated in May 1987, the veteran stated that after 
reviewing the RO's letter she had concluded that the RO had 
"made a mistake."  She stated: "I am not applying for 
compensation, but am applying for pension."  She also stated 
that although she had been in the United States Navy from 
1975 to 1979, she had not been disabled at that time.  

In April 1987 the veteran submitted an examination report 
showing that she had retinitis pigmentosa that was first 
diagnosed in 1983.  In an August 1987 rating decision the RO 
determined that the veteran was permanently and totally 
disabled for non-service connected pension purposes due to 
retinitis pigmentosa.  Later that month, the RO notified the 
veteran that her claim for disability benefits could not be 
granted due to the amount of her income.  That letter 
informed the veteran of her rights to representation, a 
personal hearing, and to appeal the decision.  The veteran 
responded by submitting evidence of her income, and in 
February 1988 the RO awarded pension benefits effective May 
1, 1987.

The veteran again submitted an application for VA 
compensation and pension benefits on August 12, 1997.  She 
also submitted a statement indicating that she was seeking 
entitlement to service connection for blindness due to 
retinitis pigmentosa, and that the onset of the disorder 
occurred in 1978.  Following the receipt of additional 
evidence, in an April 1999 decision the Board granted service 
connection for retinitis pigmentosa.  In a May 1999 rating 
decision the RO effectuated the Board's decision and granted 
service connection for retinitis pigmentosa, effective August 
12, 1997.  

The veteran's representative asserts that the August 1987 
rating decision was clearly and unmistakably erroneous in not 
granting service connection for retinitis pigmentosa.  He 
contends that the RO violated 38 C.F.R. § 3.101, which 
requires VA adjudicative staff to conform to VA regulations; 
38 C.F.R. § 3.103, which requires VA to notify claimants of 
decisions; and 38 C.F.R. § 3.151, which provides that a claim 
for pension be considered a claim for compensation.  He 
further contends that the purported April 1987 claim for 
compensation benefits was not adjudicated until the Board 
granted service connection, and that the veteran is entitled 
to an effective date based on the April 1987 claim.  He also 
asserted that the purported April 1987 claim for compensation 
benefits had not been adjudicated at that time because the 
veteran was not notified of the decision.

In a January 1998 statement the veteran reported that she 
thought she had been awarded pension benefits because her eye 
disorder had begun in service, that she did not know the 
difference between compensation and pension, and that she 
started having vision problems in service.  In her November 
1999 substantive appeal she stated that she had applied for 
VA benefits in 1987 because the Social Security 
Administration (SSA) required her to do so.  She also stated 
that a VA "clerk" had completed her application in 1987, that 
she did not understand the letters she had received regarding 
the submittal of evidence, and that a VA "clerk" told her 
that she would not be entitled to compensation benefits.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158.

The veteran's representative contends that the April 1987 
decision was clearly and unmistakably erroneous in not 
granting compensation for retinitis pigmentosa.  If the 
evidence then of record shows that a prior final decision of 
the RO was clearly and unmistakably erroneous, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105.

A "decision" is defined in 38 U.S.C.A. 511(a) as "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  Conary v. Derwinski, 3 Vet. App. 
109 (1992).  In the April 1987 rating decision the RO did not 
address the issue of the veteran's entitlement to 
compensation benefits; that decision pertained only to the 
grant of a permanent and total disability rating for non-
service connected pension purposes.  Because the RO did not 
address any question of law or fact regarding the veteran's 
entitlement to compensation benefits, the April 1987 decision 
is not a final decision pertaining to that issue, and the 
contention that the decision was clearly and unmistakably 
erroneous is precluded.  Best v. Brown, 
10 Vet. App. 322 (1997) (a claim of clear and unmistakable 
error can only pertain to a decision that has become final).

The veteran's representative also contends that the April 
1987 application constituted a claim for compensation 
benefits that was not adjudicated until service connection 
was granted by the Board in 1999.  The relevant regulation 
indicates that a claim for pension benefits may be considered 
a claim for compensation.  38 C.F.R. § 3.151.  The regulation 
does not, however, mandate that a claim for pension benefits 
be construed as a claim for compensation; that determination 
is to be made based on the facts of the case.  Stewart, 10 
Vet. App. at 15.  The veteran specifically restricted the 
scope of her April 1987 application to a claim for pension 
benefits.  In her May 1987 letter she stated that she was not 
applying for compensation benefits, but that she was claiming 
entitlement to pension benefits.  She also denied having 
become disabled during service.  The Board finds, therefore, 
that the April 1987 application did not constitute a claim 
for compensation benefits.

Assuming that the April 1987 application did constitute a 
claim for compensation benefits, the veteran abandoned that 
claim by not submitting the evidence requested in the May 
1987 notice from the RO.  She was clearly informed of the 
evidence needed to support the claim, and that the evidence 
had to be submitted within a year of the notice.  Although 
she submitted a private medical report showing that retinitis 
pigmentosa had been diagnosed in 1983, that evidence was 
apparently submitted in response to a May 1987 request from 
the RO that she submit a recent medical examination report to 
support her claim for pension benefits.  She did not submit 
any evidence showing that the disease was related to service, 
but indicated that she had not become disabled during 
service.  38 C.F.R. § 3.158.

The Board notes that when the RO notified the veteran in 
August 1987 that she was not eligible for pension benefits 
because her income was excessive, she did not respond by 
informing the RO that she was seeking compensation benefits.  
That notice also informed the veteran of her right to 
representation, to a personal hearing, and to appeal the 
decision.  She responded only by providing evidence of her 
income, which was relevant only to the claim for pension 
benefits.

Although the veteran now contends that she did not understand 
the difference between compensation and pension benefits and 
that she relied on information provided by VA in completing 
her application, the contemporaneous evidence indicates that 
the veteran clearly understood that compensation benefits 
were paid for disabilities incurred in service, and that 
pension benefits were not dependent on service incurrence.  
At that time she asserted that her eye disorder had not begun 
during service.  Her assertion that she relied on information 
provided by VA cannot be the basis for finding an earlier 
effective date in the absence of a viable claim for 
compensation benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  The Board notes that a date stamp on the April 1987 
application form indicates that the form was submitted to the 
SSA office prior to its receipt at the VA RO, which indicates 
that the form may have been completed with the assistance of 
SSA, not the VA RO.

The veteran did not submit a claim for compensation benefits 
until August 12, 1997, which was more than one year following 
her discharge from service.  The correct effective date for 
that claim is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  Because her claim for 
compensation was submitted after she developed retinitis 
pigmentosa, the effective date of entitlement is limited to 
the date of the claim, that being August 12, 1997.  For these 
reasons the Board has determined that the criteria for 
entitlement to an effective date prior to August 12, 1997, 
for the grant of service connection for retinitis pigmentosa 
have not been met.


ORDER

The appeal to establish an effective date prior to August 12, 
1997, for the award of service connection for retinitis 
pigmentosa is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

